Citation Nr: 1402618	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from July 1991 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for depressive disorder at 30 percent effective October 24, 2006. 

In an August 2009 rating decision, the RO granted an increased rating for depressive disorder to a 50 percent disabling, effective January 13, 2009.  Since the 50 percent evaluation for the period since January 13, 2009 did not constitute a full grant of the benefits sought, the increased rating issue for the time period since January 13, 2009 remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a November 2010 decision, the Board remanded the claim for further development. 

In an August 2012 decision, the Board granted an increased rating of 50 percent for the period prior to January 13, 2009 and denied a rating in excess of 50 percent for the period since January 13, 2009.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2012 Order, the Court did not disturb the portion of the August 2012 Board decision which granted an increased rating of 50 percent from the initial 30 percent rating for the period prior to January 13, 2009.  The Court however, vacated the portion of the August 2012 Board decision that denied an initial evaluation in excess of 50 percent for depressive disorder prior to, and since January 13, 2009, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

As the Veteran is now service connected for depressive disorder at an initial 50 percent disability evaluation for the entire period since the effective date of his service connection, the Board has recharacterized the claim as a single issue for an initial rating in excess of 50 percent for depressive disorder as reflected on the title page of this decision.

The Veteran testified at personal hearings before a Decision Review Officer (DRO) at the RO in January 2009 and the undersigned Veterans Law Judge sitting at the RO in May 2010; transcripts of both hearing are associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

Several issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). 1)  In a July 2005 statement, clear and unmistakable error (CUE) is alleged in the January 2004 rating decision denying service connection for chronic fatigue syndrome (CFS).  In a May 2010 claim, the following was raised: 2) an application to reopen the claim for service connection for CFS; 3) a claim for service connection for chronic migraines; 4) a claim for service connection for an undiagnosed illness of a neurological disorder; and 5) a claim for an increased rating for service-connected irritable bowel syndrome (IBS).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to an initial evaluation in excess of 50 percent for depressive disorder.

The Veteran's last VA examination for his depressive disorder took place in May 2009.  Notably, in October 2011, the Veteran requested a new VA examination because he "did not [feel] good" about the psychiatrist he had been seeing at his local VA clinic and he desired a VA examination at a nearby city.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected depressive disorder is necessary to adequately decide this claim. 

Additionally, the Board notes that the most recent VA treatment record in the file is a May 2011 VA treatment report.  Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected depressive disorder disability may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Iron Mountain, Michigan VA Medical Center (VAMC) all outstanding medical records from May 2011 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should then be afforded a psychiatric examination in order to determine the severity of his service-connected depressive disorder.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's depressive disorder on his social and occupational functioning.  

The examiner should indicate whether the Veteran's depressive disorder renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


